                       Case 5:20-cv-09157-SVK Document 16 Filed 01/04/21 Page 1 of 2


            1

            2

            3

            4

            5

            6
                                             UNITED STATES DISTRICT COURT
            7
                                          NORTHERN DISTRICT OF CALIFORNIA
            8

            9

          10     MOBILE EMERGENCY HOUSING CORP.,                 CASE NO. 5:20-cv-09157-SVK
                 and TRACK RAT ENTERPRISES, INC. d/b/a
          11     PERFORMANCE AUTOMOTIVE & TIRE                   [PROPOSED] ORDER TO EXTEND
                 CENTER, individually, and on behalf of all      BRIEFING SCHEDULE FOR
          12     others similarly situated,                      DEFENDANT’S MOTION TO DISMISS
                                                                 PLAINTIFFS’ COMPLAINT PURSUANT TO
          13                         Plaintiffs,                 L.R. 6-1 AND 6-2
          14     v.
                                                                 Action Filed: December 17, 2020
          15     HP INC. d/b/a/ HP COMPUTING AND
                 PRINTING INC., a Delaware Corporation,
          16
                                     Defendant.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                            [PROPOSED] ORDER TO EXTEND BRIEFING SCHEDULE PURSUANT TO L.R. 6-1 AND 6-2
                                                       5:20-CV-09157-SVK
                       Case 5:20-cv-09157-SVK Document 16 Filed 01/04/21 Page 2 of 2


            1           Having considered the Parties’ Stipulation, and good cause appearing, it is HEREBY
            2    ORDERED that:
            3           (1) Defendant shall have up to and including February 10, 2021 to file its Motion to Dismiss
            4    the Complaint;
            5           (2) Plaintiffs shall have up to and including March 12, 2021 to file their Opposition to
            6    Defendant’s Motion to Dismiss the Complaint; and
            7           (3) Defendant shall have up to and including April 2, 2021 to file its Reply in further support
            8    of its Motion to Dismiss the Complaint.
            9           PURSUANT TO STIPULATION, IT IS SO ORDERED.
          10

          11

          12            January 4, 2021
                 DATED: ________________________
                                                                            The Honorable Susan van Keulen
          13                                                                 United States Magistrate Judge
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                     1
Crutcher LLP
                               STIPULATION FOR MODIFIED BRIEFING SCHEDULE PURSUANT TO L.R. 6-1 AND 6-2
                                                           5:20-CV-09157-SVK
